DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of application 15/945,715, filed 4 April 2018, now US Patent No 10,706035.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  Each of the claims each end in a semicolon instead of a period and each of the claims need an “and” between the last two limitations.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of adjusting based on the feedback and wherein retrieving the feedback comprises are limitations merely using the feedback.

Current Application
US Patent No 10,706,035
1. A system, comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 
identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 
determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 
comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 
unloading, in response to satisfying the ratio threshold, the table. 
2. The system of claim 1, wherein the operations further comprise retrieving, in response to the unloading, feedback 



at least one data processor; and 

at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 

determining that a number of accesses to a table occurring within a first time period has satisfied an access threshold; 

identifying, in response to the determining, a first timestamp indicating a most recent access to the table; 

determining whether a difference between a current timestamp and the first timestamp satisfies a first time threshold; 

comparing, in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold; 

unloading, in response to satisfying the ratio threshold, the table; 

retrieving, in response to the unloading, feedback indicating a second time period 

adjusting, based on the feedback, the first time threshold and/or the ratio threshold.



Allowable Subject Matter
Claims 1-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art of record, Jayanth, teaches using recency and frequency to determine when to offload a table, Jayanth fails to teach the limitations of comparing in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold and unloading in response to satisfying the ratio threshold, the table in combination with the other claimed limitations. Each of the independent claims contain these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167